DETAILED CORRESPONDANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are pending and examined on the merits in the present office action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/743961, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide support for the claimed subject matter. In the provisional application, the tables that would describe the variety are blank; the sections describing the “distinguishing characteristics” are blank; there are no photographs; and seeds have not been deposited. Therefore, there is no evidence that the claimed plant existed nor had the same . 
Therefore, priority date of the claims is 10 October 2019. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. See pages 31-33.

Deposit of Biological Material
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made. Applicant has made all of the appropriate statements and provided proof of viability and deposit. 

Claim Objections
Claims 17, 22, 25, and 28 are objected to for the following informalities:

	Claims 22, 25, and 28 do not recite an article between the last two members of the group of genes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 14, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected for referring to Tables 1-3, and thus, are incomplete. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993). See MPEP 2173.05(s).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche
Suggested amendment: cancel the recitation “when the numerical characteristics are determined at the 5% significance level for plants grown under the same environmental conditions”
Claim 14 is further rendered indefinite because it is unclear whether the claim is dependent on claim 1 (as indicated by “of claim 1”) in line 1 or is a product derived from the plant of claim 1 (as indicated by “A vegetatively propagated plant”). The following claim language is suggested: A plant vegetatively propagated from the plant or plant part of claim 1, wherein said vegetatively propagated plant has all of the physiological and morphological characteristics of lettuce variety NUN 09148 LTL when grown under the same environmental conditions. 	
Claim 26 is rejected because it is unclear how many “single locus conversion(s)” are present in the plant. The claim depends on the method of claim 24, which comprises introgressing a trait into the variety followed by backcrossing. Claim 26 recites “A plant produced by the method of claim 24, wherein the plant further comprises a single locus conversion…”. The word “a” is understood to be inclusive of singular and plural forms of the terms that follow. Similarly, “further” is understood to add additional elements. The plants made by the method comprise a single locus conversion. Therefore, “further” may construe a second or more conversion. The following claim is suggested: A lettuce plant produced by the method of claim 24, wherein the plant comprises the single locus conversion and has otherwise all of the morphological and physiological characteristics of lettuce variety NUN 09148 LTL. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Zee (US PGPub20190274271; published 12 September 2019).
The claim is broadly drawn to a modified lettuce plant produced by the method of claim 27 (general method allowing for any means of modification), wherein the plant has “otherwise all” of the characteristics of variety NUN 09148 LTL.
It is noted that the method of modification does not limit the scope of the means by which the modification is made nor the number of modifications. Therefore, the plant may have any number of morphological, physiological, and genetic changes as compared to NUN 09148 LTL. This encompasses natural as well as induced mutations. Therefore, this encompasses any lettuce plant that has at least one trait in common and one trait dissimilar to the instant variety. 
van Zee disclose lettuce variety NUN 07839 LTL, which shares many of the same characteristics as the instant variety including: type, moderate glossiness, moderate blistering, head firmness, and deep indentations. The plants also share similar values (which according to the instant Specification are within the exhibited range for the instant variety) for many of the . 

Conclusion
Claims 17, 22, 25, and 28 are objected to.
Claims 7, 10, 14, 26, and 30 are rejected.
Claims 1-6, 8-9, 11-13, 15-16, 18-21, 23-24, 27, 29, and 31-33 are allowed. 
Claims 1-29 and 31-33 are deemed to be provisionally free of the prior art, given the failure of the prior art to teach or suggest a lettuce plant having all of the morphological and physiological characteristics of the deposited variety. It should be noted that this statement is based only on a comparison of the morphological and physiological characteristics of the deposit against the prior art. This is because Applicant has not provided any information regarding the parental lineage or breeding methodology used to produce the deposited lettuce variety NUN 09148 LTL. Without this information, a meaningful comparison of the genetic basis that would distinguish the deposited lettuce variety from prior art plants cannot be made. Thus, this statement will remain provisional until the necessary information requested under 37 CFR 1.105 (see below) is received and a complete search of the prior art is can be completed.
The closest prior art is van Zee disclose lettuce variety NUN 07839 LTL (above), which shares many of the same characteristics as the instant variety including: type, moderate glossiness, moderate blistering, head firmness, and deep indentations. The plants also share similar values (which according to the instant Specification are within the exhibited range for the instant variety) for many of the environmentally controlled traits including: head weight, height, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY KATE BURAN whose telephone number is (571)270-5284.  The examiner can normally be reached on Monday-Friday 7:30am - 3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Ashley K Buran/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

ATTACHMENT TO OFFICE ACTION
Request for Information under 37 CFR § 1.105

	Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming plants and seeds of lettuce variety NUN 09148 LTL and methods involving breeding said plant. However, the specification is silent with respect to any breeding history of the starting material; public availability (if applicable); as well as any related plants.  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:

(i) Please supply the breeding methodology and history regarding the development of the instant variety.
a) Such information should include the all the designations/denominations used for the original parental lines.
b) Information should also include information pertaining to the public availability of the original parental lines and instantly claimed plants and seeds.
c) The breeding method used should be set forth such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the instant plant was chosen should be set forth.

f)  Are there any patent applications or patents in which the parents, siblings or progeny of the instant plant are claimed?  If so, please set forth serial numbers and names of the plants.
g) Are there other tradenames associated with the variety? If so, please set forth the alternative names used to describe the variety. 
h) What is the date of the first public availability of the claimed plant or seed? 

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and 
The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.

/SHUBO (JOE) ZHOU/Supervisory Patent Examiner, Art Units 1661 and 1662